DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of the Parent U.S. Patent No. 11,381,494.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the U.S. Patent 11,381,494 contain every limitation of the claims of the Instant Application 17/829,169, plus additional limitations that the instant application does not have in the narrower limitations of the U.S. Parent Patent 11,381,494 which anticipate the broader claims of the instant application.  
Please see the comparison table below:

Instant Application 17/829,169
U.S. Patent 11,381,494 (Parent)
1.  A Method and A system for providing UE (User Equipment) communication analysis, comprising:

receiving, by a NWDAF device (Network Data Analytic Function), Nnwdaf_AnalyticsSubscription_Subscribe service operation from a NF (Network Function) device; 

invoking, by the NWDAF device, Nsmf_EventExposure_Subscribe service operation to a SMF (Session Management Function) device; 






invoking, by the NWDAF device, Namf_EventExposure_Subscribe service operation to an (Access Management Function) AMF device; 






deriving, by the NWDAF device, UE communication analytics; 



and providing the UE communication analytics to the NF device, 





wherein the UE communication analytics includes at least one of UE group ID or UE ID, UE communications, Periodic communication indicator, Periodic time, Start time, Duration time, Traffic characterization,
Traffic volume, and Ratio,









wherein the UE group ID or UE ID is information for identifying the UE or a group of plurality of UEs,






















wherein the ratio is percentage of UEs in the group in a case of the group of the plurality of UEs.
1. A method for providing UE (User Equipment) communication analysis, comprising:

receiving, by an NWDAF (Network Data Analytic Function) device, an Nnwdaf_AnalyticsSubscription_Subscribe
service operation from an NF (Network Function) device;

invoking, by the NWDAF device, an Nsmf_EventExposure_Subscribe service operation to an SMF (Session Management Function) device;

receiving, by the NWDAF device, an Nsmf_EventExposure_
Notify service operation from the SMF device;

invoking, by the NWDAF device, an Namf_EventExposure_
Subscribe service operation to an AMF (Access Management Function) device;

receiving, by the NWDAF device, an Namf_EventExposure_
Notify service operation from the AMF device;

deriving, by the NWDAF device, UE communication analytics in a form as UE communication statistics or a UE communication prediction; 

and providing the UE communication analytics to the NF device using an Nnwdaf_Analyticsinfo_Request 
response service operation or an Nnwdaf_AnalyticsSubscription_
Notify service operation,

wherein the UE communication statistics include a UE group ID or UE ID, UE communications, a Periodic communication indicator, a Periodic time, a Start time, a Duration time, a Traffic characterization, a Traffic volume and a Ratio,

wherein the UE communication prediction includes the UE group ID or UE ID, the UE communications, the Periodic communication indicator, the Periodic time, the Start time, the Duration time, the Traffic characterization,
the Traffic volume, a Confidence and the Ratio,

wherein the UE group ID or UE ID is information for identifying the UE or a group of a plurality of UEs,

wherein the UE communications is a list of communication time slots,

wherein the Periodic communication indicator is information for identifying whether the UE communicates periodically or not, 

wherein the Periodic time is an interval time of periodic communication,

wherein the Start time is an observed start time and the Duration time is a duration interval time of communication,

wherein the Traffic characterization includes S-NSSAL, DNN or ports, 

wherein the Traffic volume is a volume of downlink or uplink,

wherein the Ratio is a percentage of UEs in the group in a case of the group of the plurality of UEs, 

and wherein the Confidence is for the UE communication prediction.
2. The method of claim 1, wherein the Naf_EventExposure_Subscribe service operation includes Event ID, external UE ID, Application ID and Area of Interest.
2. The method of claim 1, wherein the Namf_EventExposure_Subscribe service operation includes an Event ID, an external UE ID, an Application ID and an Area of Interest.
3. The method of claim 1, wherein the NWDAF device subscribes communication information for application identified by Application ID from the AF (Application Function) device for UE.
3. The method of claim 1, wherein the NWDAF device subscribes communication information for an application identified by an Application ID from an AF (Application Function) device for the UE.
4. The method of claim 1, wherein the NWDAF device invokes smf_EventExposure_Subscribe to the SMF device including Event ID, Subscription Permanent Identifier (SUPI), Application ID and Area of Interest

4. The method of claim 1, wherein the NWDAF device invokes an smf_EventExposure_Subscribe including an Event ID, a SUPI, an Application ID and an Area of Interest to the SMF device.
5.  The method of claim 1, wherein the NWDAF device invokes the Namf_EventExposure_Subscribe request including Event ID and SUPI.

5. The method of claim 1, wherein the NWDAF device invokes an Namf_EventExposure_Request including an
Event ID and a SUPI.
6. The method of claim 1, wherein the NWDAF device retrieves a Type Allocation code from the AMF device.

6. The method of claim 1, wherein the NWDAF device retrieves a Type Allocation code from the AMF device.
7. The method of claim 1, wherein the UE communication analytics is in a form as UE communication statistics or UE communication prediction.

Claim 1….. UE communication
analytics in a form as UE communication statistics 
or a UE communication prediction;
8. The method of claim 1, the providing comprises providing the UE communication analytics to the NF device using NnwdafAnalyticsInfoRequest response service operation or NnwdafAnalyticsSubscription Notify service operation.
Claim 1….. and
providing the UE communication analytics to the NF device using an Nnwdaf_Analyticsinfo_Request response service operation or an Nnwdaf_AnalyticsSubscription_Notify service operation,
9. The method of claim 1, 
when the AF device is external AF, wherein a NEF device translates a requested Area of Interest into a list of geographic zone identifier.

7. The method of claim 3, wherein 
when the AF device is an external AF device, an NEF (Network Exposure Function) device translates a requested Area of Interest into a list of one or more geographic zone identifiers.
10. A system for providing UE (User Equipment) communication analysis, comprising: 
one or more processor in a NWDAF device 

configured to: 


receive, by a NWDAF device (Network Data Analytic Function), Nnwdaf_AnalyticsSubscription_Subscribe service operation from a NF (Network Function) device; 

invoke, by the NWDAF device, Nsmf_EventExposure_Subscribe service operation to a SMF (Session Management Function) device; 





invoke, by the NWDAF device, Namf_EventExposure_Subscribe service operation to an (Access Management Function) AMF device; 




derive, by the NWDAF device, UE communication analytics; 


and provide the UE communication analytics to the NF device, 





wherein the UE communication analytics includes at least one of UE group ID or UE ID, UE communications, Periodic communication indicator, Periodic time, Start time, Duration time, Traffic characterization,
Traffic volume, and Ratio,









wherein the UE group ID or UE ID is information for identifying the UE or a group of plurality of UEs,






















wherein the ratio is percentage of UEs in the group in a case of the group of the plurality of UEs.
8. A system for providing UE (User Equipment) communication analysis, comprising:
one or more processors in an NWDAF (Network Data Analytic Function) device configured to:


receive an 

Nnwdaf_AnalyticsSubscription_Subscribe service operation from a NF (Network Function) device;

invoke 
an Nsmf_EventExposure_Subscribe service operation to a SMF (Session Management Function) device;

receive an Nsmf_EventExposure_Notify service operation
from the SMF device;

invoke 
an Namf_EventExposure_Subscribe service operation to an AMF (Access Management Function) device;

receive an Namf_EventExposure_Notify service operation from the AMF device;

derive UE communication analytics in a form as UE communication statistics or UE communication prediction;

and provide the UE communication analytics to the NF device using an Nnwdaf_Analyticsinfo_Request response service operation or an Nnwdaf_AnalyticsSubscription_Notify service operation,

wherein the UE communication statistics include a UE group ID, a UE ID, UE communications, a Periodic communication indicator, a Periodic time, a Start time, a Duration time, a Traffic characterization, a Traffic volume and a Ratio,

wherein the UE communication prediction includes the UE group ID, the UE ID, the UE communications the Periodic communication indicator the Periodic time the Start time, the Duration time, the Traffic characterization, the Traffic volume, a Confidence and the Ratio

wherein the UE group ID or UE ID is information for identifying the UE or a group of a plurality of UEs, 

wherein the UE communications is a list of communication time slots, 

wherein the Periodic communication indicator is information for identifying whether the UE communicates periodically or not,

wherein the Periodic time is an interval time of periodic communication,

wherein the Start time is an observed start time and the Duration time is a duration interval time of communication, 

wherein the Traffic characterization includes S-NSSAI, DNN or ports, 

wherein the Traffic volume is a volume of downlink or uplink,

wherein the Ratio is a percentage of UEs in the group in a case of the group of the plurality of UEs, and

wherein the Confidence is for the UE communication prediction.
11. The system of claim 10, wherein the Naf_EventExposure_Subscribe service operation includes Event ID, external UE ID, Application ID and Area of Interest.
9. The system of claim 8, wherein the Namf_ EventExposure_Subscribe service operation includes an Event ID, an external UE ID, an Application ID and an Area of Interest.
12. The system of claim 10, wherein the NWDAF device subscribes communication information for application identified by Application ID from the AF device for UE.
10. The system of claim 8, wherein the NWDAF device subscribes communication information for an application identified by an Application ID from an AF (Application Function) device for the UE.
13. The system of claim 10, wherein the NWDAF device invokes  NsmfEventExposureSubscribe including Event ID, SUPI, Application ID and Area of Interest to the SMF device.
11. The system of claim 8, wherein the NWDAF device invokes an smf_EventExposure_Subscribe including an Event ID, a SUPI, an Application ID and an Area of Interest to the SMF device.
14. The system of claim 10, wherein the NWDAF device invokes NamfEventExposureRequest including Event ID and SUPI.
12. The system of claim 8, wherein the NWDAF device invokes an Namf_EventExposure_Request including an
Event ID and a SUPI.
15. The system of claim 10, wherein the NWDAF device retrieves a Type Allocation code from the AMF device.
13. The system of claim 8, wherein the NWDAF device retrieves a Type Allocation code from the AMF device.
16. The system of claim 10, 
wherein the UE communication analytics is in a form as UE communication statistics or UE communication prediction.
Claim 8….. 
derive UE communication analytics in a form as UE communication statistics or UE communication prediction;
17. The system of claim 10, 
the providing comprises providing the UE communication analytics to the NF device using NnwdafAnalyticsInfoRequest response service operation or NnwdafAnalyticsSubscription Notify service operation.
Claim 8….. 
And provide the UE communication analytics to the NF device using an Nnwdaf_Analyticsinfo_Request response service operation or an Nnwdaf_AnalyticsSubscription_Notify service operation
18. The system of claim 10,
when the AF device is external AF, wherein a NEF device translates a requested Area of Interest into a list of geographic zone identifier.
14. The system of claim 10, wherein 
when the AF device is an external AF device, an NEF (Network Exposure Function) device translates a requested Area of lnterest into a list of one or more geographic zone identifiers.



Claim Objections
Claims 2, 4-5, 9, 11, 13-14, 18 objected to because of the following informalities:  
Claim 2 recites “the Naf_EventExposure_Subscribe service operation” in lines 1-2.   It should read “an Naf_EventExposure_Subscribe service operation” or “the Namf_EventExposure_Subscribe service operation” for proper grammar and clear antecedent basis.
Claim 4 recites “invokes Namf_EventExposure_Subscribe” in lines 1-2.  It should read “invokes the Namf_EventExposure_Subscribe service operation” for clear antecedent basis.
Claim 5 recites “invokes Namf_EventExposure_Request” in lines 1-2.  It should read “invokes an Namf_EventExposure_Request” for proper grammar and clear antecedent basis.
Claim 9 recites “when the AF device is external AF” in line 1.  It should read “when an AF device is an external AF device” for proper grammar and clear antecedent basis.
Claim 9 recites “wherein a NEF device” in lines 1-2.  It should read “wherein a NEF (Network Exposure Function) device”.
Claim 11 recites “the Naf_EventExposure_Subscribe service operation” in lines 1-2.   It should read “an Naf_EventExposure_Subscribe service operation” or “the Namf_EventExposure_Subscribe service operation” for proper grammar and clear antecedent basis.
Claim 13 recites “invokes Namf_EventExposure_Subscribe” in lines 1-2.  It should read “invokes the Namf_EventExposure_Subscribe service operation” for clear antecedent basis.
Claim 14 recites “invokes Namf_EventExposure_Request” in lines 1-2.  It should read “invokes an Namf_EventExposure_Request” for proper grammar and clear antecedent basis.
Claim 18 recites “when the AF device is external AF” in line 1.  It should read “when an AF device is an external AF device” for proper grammar and clear antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, 10, 12-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2020/0228420 (provisional priority date 01/11/2019) (Dao) in view of US PGPub 2017/0289984 (Baligh).

Regarding Claim 1:
Dao teaches A Method for providing UE (User Equipment) communication analysis, ([0030] a network element in a communication network that includes a processor, a network interface in communication with at least a network storage function (SF) and a network management function, and a non-transitory computer readable memory storing instructions executable in the processor. The instructions are executable to configure the network element to implement a network data analytics function (NWDAF) to request, by a plurality of NWDAF SIs) comprising:
receiving, by a NWDAF device, Nnwdaf_AnalyticsSubscription_Subscribe service operation from an NF (Network Function) device (Fig 1, NF-A 120 or NF-B 130);  ([0211] Fig 4CA, If the NF-A instance/SI 333 selects a NWDAF set 310, the NF-A instance/SI 333 may send the Data Analytic Request/Subscribe to the NWDAF SI SC 315).  This shows an analytic subscription request is sent from the NF-A Set device to the NWDAF device.
invoking, by the NWDAF device, Nsmf_EventExposure_Subscribe service operation to a SMF device (Fig 1, NF-B 130);  ([0351] The NWDAF may subscribe to the event exposure Nsmf_EventExposure services of SMF.  [0004] The NF-B set 130 device could be a Session Management Function (SMF) set)
invoking, by the NWDAF device, an Namf_EventExposure_Subscribe service operation to an AMF (Access Management Function) device;  (Fig 1, NF-A 120) ([0222] Fig 4CB, one example, message 4130 is the subscription sent to an AMF instance/SI to receive UE location notification.  The message is Namf_EventExposure_Subscribe request.  [0351] the NWDAF may subscribe to the event exposure Namf_EventExposure_Subscribe services of AMF.  [0004] The NF-A set 120 could be an Access and Mobility management Function (AMF) set)
deriving, by the NWDAF device, UE communication analytics in a form as UE communication statistics or a UE communication prediction;  ([0350] The NWDAF instance/SI 311 may perform data analysis and provides the analytics results to the requesting NF. The analytics results may be statistics and/or prediction, and/or recommendation of network operation parameters, such as some UE parameters (such as mobility pattern parameters, communication pattern parameters), NF load statistics at certain time periods of the day, days of the week, or expected QoS parameters at certain time periods of the day, days of the week, at certain network location (such as RAN cell ID(s))
and providing the UE communication analytics to the NF device, ([0220] Fig 4CB, At step 4130, the NWDAF instance/SI 311 may send Data Request or Data Subscription to the DSF 350. The message may contain the NF Set ID(s), and/or NF Instance ID(s), and/or NF service set ID, and/or NF SI ID(s), and/or their NF address(es), that may provide data, the type of data to be collected, and attributes of data to be collected)
wherein the UE communication analytics ([0350] The analytics results may be statistics and/or prediction) includes at least one of
UE group ID or UE ID, ([0105] UE group information (e.g. Internal Group ID, External Group ID))
UE communications, 	([0350] some UE parameters (such as mobility pattern parameters, communication pattern parameters), NF load statistics at certain time periods of the day, days of the week, or expected QoS parameters at certain time periods of the day, days of the week)
Periodic communication indicator, Periodic time, Start time, Duration time,  ([0429] The UE related analytical data may include analytics information of UE behavior parameters:  [0430] Stationary Indication" identifies whether the UE is stationary or mobile; "Periodic Time" is the interval time of periodic communication, for example: every hour; "Scheduled Communication Time" is the time and day of the week when the UE is available for communication;)
Traffic characterization,  ([0433] the NWDAF 1104 also sends associated information such as time information and location information, and confidence level, and network parameters, such as DNN, S-NSSAI, Application ID, DNAI, AF-Service ID, Internal Group ID. The time information may be described by a start time and end time).  Specification states this as (for example) S-NSSAI information [0084].
Traffic volume,  ([0431] Traffic Volume:  average data volume of background data transfer service, maximum data burst volume parameter, data volume of QoS flow)
and wherein the UE group ID or UE ID is information for identifying the UE or a group of plurality of UEs.  ([0105] UE group information (e.g. Internal Group ID, External Group ID).  [0350] The analytics results may be statistics and/or prediction)
Dao teaches on UE communication statistics and prediction parameters ([0350],[429]-[0434] above).  However, Dao is silent on providing the UE communication analytics, wherein the UE communication analytics includes Ratio and wherein the Ratio is percentage of UEs in the group in a case of the group of the plurality of UEs.
Baligh teaches, in the same field of endeavor, mechanisms for the following procedures: network signaling for user equipment (UE) measurements; UE measurements; UE feedback, Abstract.
Baligh also teaches providing the UE communication analytics, wherein the UE communication analytics includes Ratio.  ([0153] The association between zones and transmission parameter sets may be based on network information, such as UE grouping statistics. For example, if the percentage of UEs having a potential serving set of size 2 (Group A UEs) is larger than that of the percentage of UEs having a potential serving set of size 3 (Group B UEs), then a larger zone may be associated with a parameter set suited for Group A).  Specification gives definition of Ratio: Percentage of UEs in the group, pg 29 ln 22 of the disclosure.
and wherein the ratio is percentage of UEs in the group in a case of the group of the plurality of UEs.  ([0153] In some embodiments, the association between zones and transmission parameter sets may be based on network information, such as UE grouping statistics. For example, if the percentage of UEs having a potential serving set of size 2 (Group A UEs) is larger than that of the percentage of UEs having a potential serving set of size 3 (Group B UEs), then a larger zone may be associated with a parameter set suited for Group A)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Dao per Baligh, so as to include providing the UE communication analytics, wherein the UE communication statistics and prediction includes Ratio.  It would have been advantageous to include these details as discussed above, as it would allow the modified system to predict potential number of UEs in the target area in order to ensure coverage, available bandwidth to satisfy QoS requirements.  See Baligh, [0153]. 

Regarding Claim 10:
Dao teaches A system for providing UE (User Equipment) communication analysis, comprising: one or more processor in an NWDAF (Network Data Analytic Function) device ([0030] a network element in a communication network that includes a processor, a network interface in communication with at least a network storage function (SF) and a network management function, and a non-transitory computer readable memory storing instructions executable in the processor. The instructions are executable to configure the network element to implement a network data analytics function (NWDAF) to request, by a plurality of NWDAF SIs) configured to:
receiving, by a NWDAF device, Nnwdaf_AnalyticsSubscription_Subscribe service operation from an NF (Network Function) device (Fig 1, NF-A 120 or NF-B 130);  ([0211] Fig 4CA, If the NF-A instance/SI 333 selects a NWDAF set 310, the NF-A instance/SI 333 may send the Data Analytic Request/Subscribe to the NWDAF SI SC 315).  This shows an analytic subscription request is sent from the NF-A Set device to the NWDAF device.
invoking, by the NWDAF device, Nsmf_EventExposure_Subscribe service operation to a SMF device (Fig 1, NF-B 130);  ([0351] The NWDAF may subscribe to the event exposure Nsmf_EventExposure services of SMF.  [0004] The NF-B set 130 device could be a Session Management Function (SMF) set)
invoking, by the NWDAF device, an Namf_EventExposure_Subscribe service operation to an AMF (Access Management Function) device;  (Fig 1, NF-A 120) ([0222] Fig 4CB, one example, message 4130 is the subscription sent to an AMF instance/SI to receive UE location notification.  The message is Namf_EventExposure_Subscribe request.  [0351] the NWDAF may subscribe to the event exposure Namf_EventExposure_Subscribe services of AMF.  [0004] The NF-A set 120 could be an Access and Mobility management Function (AMF) set)
deriving, by the NWDAF device, UE communication analytics in a form as UE communication statistics or a UE communication prediction;  ([0350] The NWDAF instance/SI 311 may perform data analysis and provides the analytics results to the requesting NF. The analytics results may be statistics and/or prediction, and/or recommendation of network operation parameters, such as some UE parameters (such as mobility pattern parameters, communication pattern parameters), NF load statistics at certain time periods of the day, days of the week, or expected QoS parameters at certain time periods of the day, days of the week, at certain network location (such as RAN cell ID(s))
and providing the UE communication analytics to the NF device, ([0220] Fig 4CB, At step 4130, the NWDAF instance/SI 311 may send Data Request or Data Subscription to the DSF 350. The message may contain the NF Set ID(s), and/or NF Instance ID(s), and/or NF service set ID, and/or NF SI ID(s), and/or their NF address(es), that may provide data, the type of data to be collected, and attributes of data to be collected)
wherein the UE communication analytics ([0350] The analytics results may be statistics and/or prediction) includes at least one of
UE group ID or UE ID, ([0105] UE group information (e.g. Internal Group ID, External Group ID))
UE communications, 	([0350] some UE parameters (such as mobility pattern parameters, communication pattern parameters), NF load statistics at certain time periods of the day, days of the week, or expected QoS parameters at certain time periods of the day, days of the week)
Periodic communication indicator, Periodic time, Start time, Duration time,  ([0429] The UE related analytical data may include analytics information of UE behavior parameters:  [0430] Stationary Indication" identifies whether the UE is stationary or mobile; "Periodic Time" is the interval time of periodic communication, for example: every hour; "Scheduled Communication Time" is the time and day of the week when the UE is available for communication;)
Traffic characterization,  ([0433] the NWDAF 1104 also sends associated information such as time information and location information, and confidence level, and network parameters, such as DNN, S-NSSAI, Application ID, DNAI, AF-Service ID, Internal Group ID. The time information may be described by a start time and end time).  Specification states this as (for example) S-NSSAI information [0084].
Traffic volume,  ([0431] Traffic Volume:  average data volume of background data transfer service, maximum data burst volume parameter, data volume of QoS flow)
and wherein the UE group ID or UE ID is information for identifying the UE or a group of plurality of UEs.  ([0105] UE group information (e.g. Internal Group ID, External Group ID).  [0350] The analytics results may be statistics and/or prediction)
Dao teaches on UE communication statistics and prediction parameters ([0350],[429]-[0434] above).  However, Dao is silent on providing the UE communication analytics, wherein the UE communication analytics includes Ratio and wherein the Ratio is percentage of UEs in the group in a case of the group of the plurality of UEs.
Baligh teaches providing the UE communication analytics, wherein the UE communication statistics and prediction includes Ratio.  ([0153] The association between zones and transmission parameter sets may be based on network information, such as UE grouping statistics. For example, if the percentage of UEs having a potential serving set of size 2 (Group A UEs) is larger than that of the percentage of UEs having a potential serving set of size 3 (Group B UEs), then a larger zone may be associated with a parameter set suited for Group A).  Specification gives definition of Ratio: Percentage of UEs in the group, pg 29 ln 22 of the disclosure.
and wherein the ratio is percentage of UEs in the group in a case of the group of the plurality of UEs.  ([0153] In some embodiments, the association between zones and transmission parameter sets may be based on network information, such as UE grouping statistics. For example, if the percentage of UEs having a potential serving set of size 2 (Group A UEs) is larger than that of the percentage of UEs having a potential serving set of size 3 (Group B UEs), then a larger zone may be associated with a parameter set suited for Group A)
The motivation to modify Dao per Baligh is the same as for Claim 1. 

Regarding Claims 3, 12:
Dao (as modified by Baligh) teaches the inventions of Claims 1, 10 as described.
Dao teaches wherein the NWDAF device subscribes (subscribe/request) communication information (event exposure) for an application identified by an Application ID from an AF (Application Function) device for the UE.  ([0151] The message may include one or more of following information: [0155] Application Information: such as Application ID, AF-Service-ID to collect data.  [0206] The DSF 350 may use event exposure services of NF, such as Naf_EventExposure service of the AF, to request or subscribe for the data to be collected)

Regarding Claims 4, 13:
Dao (as modified by Baligh) teaches the inventions of Claims 1, 10 as described.
Dao teaches wherein the NWDAF device invokes an Nsmf_EventExposure_Subscribe to the SMF device (Fig 1, NF-B 130) ([0206] The DSF 350 may use event exposure services of NF, such as Nsmf_EventExposure_Subscribe services of the SMF, to request or subscribe for the data to be collected) including:
an Event ID, ([0351] By using the event exposure services of NFs, the Data Type ID can be represented by Event ID, the Data Collection Attribute of Data Type ID could be represented by Event Filter of corresponding Event ID)
a SUPI (Subscription Permanent Identifier), ([0243] The message from NF-A SI SC 335 may carry one or more of following information: Type( s) of Data Analytic Service, Data Analytic Attributes. The Data Analytic Attributes may include one or more of following attributes: [0245] b. -UE Information: UE ID(s) (e.g. SUPI, GPSI), Internal Group ID to get analytical information)
an Application ID, ([0231] Application information (Application ID).  The data analytic service will be performed based on the input information.  [0351] By using the event exposure services of NFs, the Data Type ID can be represented by Event ID, the Data Collection Attribute of Data Type ID could be represented by Event Filter of corresponding Event ID)
and an Area of Interest.  ([0081] Each Data Type may have a set of Data Collection Attributes, which may include one or more of attributes such as:  [0088] g. Location information: RAN Address(es), Cell ID(s), tracking areas (e.g. each tracking area include one or multiple Cell IDs), registration areas ( e.g. each registration area may include one or multiple tracking areas).  Tracking area is equated to area of interest.

Regarding Claims 5, 14:
Dao (as modified by Baligh) teaches the inventions of Claims 1, 10 as described.
Dao teaches wherein the NWDAF device invokes Namf_EventExposure_Subscribe_ Request including an Event ID and a SUPI.  ([0222] Namf_EventExposure_Subscribe request.  [0243]-[0245] The message from NF-A SI SC 335 may carry Data Analytic Attributes: [0245] UE Information: UE ID(s) (e.g. SUPI, GPSI).  [0351] event exposure services of NFs, the Data Type ID can be represented by Event ID)

Regarding Claims 7, 16:
Dao (as modified by Baligh) teaches the inventions of Claims 1, 10 as described.
Dao teaches wherein the UE communication analytics is in a form as UE communication statistics or UE communication prediction.  ([0350] The NWDAF instance/SI 311 may perform data analysis and provides the analytics results to the requesting NF. The analytics results may be statistics and/or prediction, and/or recommendation of network operation parameters, such as some UE parameters (such as mobility pattern parameters, communication pattern parameters), NF load statistics at certain time periods of the day, days of the week, or expected QoS parameters at certain time periods of the day, days of the week, at certain network location, such as RAN cell ID(s))

Regarding Claims 8, 17:
Dao (as modified by Baligh) teaches the inventions of Claims 1, 10 as described.
Dao teaches the providing comprises providing the UE communication analytics to the NF device using NnwdafAnalyticsInfoRequest (data request) response service operation or NnwdafAnalyticsSubscription (data subscription) Notify service operation.  ([0220] At step 4130, the NWDAF instance/SI 311 may send Data Request or Data Subscription to the DSF 350. The message may contain the NF Set ID(s), and/or NF Instance ID(s), and/or NF service set ID, and/or NF SI ID(s), and/or their NF address(es), that may provide data, the type of data to be collected, and attributes of data to be collected)

Claims 2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2020/0228420 (Dao) (provisional priority date 01/11/2019) in view of US PGPub 2017/0289984 (Baligh) further in view of US PGPub 2020/0045753 (provisional date 08/6/2018) (Dao753).

Regarding Claims 2, 11:
Dao (as modified by Baligh) teaches the inventions of Claims 1, 10 as described.
Dao teaches wherein the Naf_EventExposure_Subscribe service operation includes: 	
an Event ID,  ([0351] By using the event exposure services of NFs, the Data Type ID can be represented by Event ID, the Data Collection Attribute of Data Type ID could be represented by Event Filter of corresponding Event ID)
an Application ID, ([0231] Application information (Application ID)
and an Area of Interest.  ([0081] Each Data Type may have a set of Data Collection Attributes, which may include one or more of attributes such as:  [0088] Location information: RAN Address(es), Cell ID(s), tracking areas (e.g. each tracking area include one or multiple Cell IDs), registration areas (may include multiple tracking areas)).  Tracking area is equated to area of interest.
Dao teaches on external UE group ID ([0105]).  However, Dao (as modified by Baligh) is silent on wherein the Naf_EventExposure_Subscribe service operation includes external UE ID.
Dao753 teaches, in the same field of endeavor, A plurality of methods for unicast and group communication delivery of Downlink (DL) group communication data to a plurality of User Equipment's (UEs), Abstract.
Dao753 also teaches wherein the Naf_EventExposure_Subscribe service operation includes an external UE ID.  ([0177] The SMF 310 may collect all notification messages from one or more AMF-1s 308 for all UE 202s that are targeted to receive group communication data using Nsmf_EventExposure_Notify service of the MSF 310.  The SMF 310 may include the list of UE IDs (such as External UE IDs, SUPI) that may join or may not join the GC Session and the reason)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Dao (as modified by Baligh) by modifying Dao per Dao753 to include wherein the Naf_EventExposure_Subscribe service operation includes external UE ID.  It would have been advantageous to include these details as discussed above, as it would allow the combined system to maintain security by determining whether or not certain UEs (using the external UE ID) may join group sessions.  See Dao753, [0177][0178].

Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2020/0228420 (Dao) (provisional priority date 01/11/2019) in view of US PGPub 2017/0289984 (Baligh) further in view of US PGPub 2020/0351762 (provisional priority date 05/02/2019) (Casati).

Regarding Claims 6, 15:
Dao (as modified by Baligh) teaches the inventions of Claims 1, 10 as described.
Dao teaches on user equipment and group IDs ([0245]).  However,  Dao (as modified by Baligh) is silent on wherein the NWDAF device retrieves a Type Allocation code from the AMF device.
Casati teaches in the same field of endeavor, A method, apparatus and computer program product are provided for intelligently switching from public land mobile network (PLMN) assigned identification (ID) to UE manufacturer assigned ID, Abstract.
Casati also teaches wherein the NWDAF device retrieves a Type Allocation code from the AMF device.  (Receiving a registration request message comprising information related to location registration to an access and mobility management function (AMF) or a mobility management entity (MME) through a radio access network (RAN), obtaining an international mobile equipment identity (IMEI) or Permanent Equipment Identifier (PEI) of a user equipment and extracting from the IMEI or PEI a type allocation code (TAC), Abstract.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Dao (as modified by Baligh) by modifying Dao per Casati, so as to include wherein the NWDAF device retrieves a Type Allocation code from the AMF device.  It would have been advantageous to include these details as discussed above, as it would allow the combined system to determine what model/vendor information is for the user equipment in order to provide proper data type collection.  See Casati, [0013].

Claims 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2020/0228420 (Dao) (provisional priority date 01/11) in view of US PGPub 2017/0289984 (Baligh) further in view of US PGPub 2018/0262924 (Dao924).

Regarding Claims 9, 18:
Dao (as modified by Baligh) teaches the inventions of Claims 1, 10 as described.
Dao teaches wherein an NEF (Network Exposure Function) device (Fig 3, DSF 350) translates a requested Area of Interest into a list of geographic zone identifiers.  ([0206] The DSF 350 may use event exposure services of NF (NEF), such as Naf_EventExposure service of the AF, to request or subscribe for the data to be collected.  [0144] e. Location information: e.g. geographic zone ID(s), (R)AN ID, cell (ID)).  [0433] The location information may be described by, for example, one or more geographical locations (such as two-dimensional or three-dimensional locations), one or more geographical zones, one or more (R)AN nodes or cell IDs, one or more registration areas, one or more tracking areas, one or more service areas of a network function such as AMF 1101, or SMF 1301, or UPF)  
Dao teaches on AFs ([0206]).  However, Dao (as modified by Baligh) is silent that the AF device is an external AF device.
Dao924 teaches, in the same field of endeavor, A network data analytics (NWDA) function and method of policy optimization in a communication network, Abstract.
Dao924 also teaches when the AF device is external AF device.  ([0037] The communication network architecture 200 may include an Application Function (AF) 250 that is external to the CN 130 (and in some instances may be in DN 140))
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Dao (as modified by Baligh) by modifying Dao per Dao924, so as to include that the AF device is an external AF device.   It would have been advantageous to include these details as discussed above, as it would allow the combined system to provide services regardless of the location of the actual installation of the AF device.  See Dao924, [0039].

Contact Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.J.H/Examiner, Art Unit 2454      

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454